Exhibit 10.2










FEDERATED INVESTORS, INC.
Stock Incentive Plan




2019 RESTRICTED STOCK AWARD AGREEMENT


FOR AWARDS TO EMPLOYEES IN THE UNITED KINGDOM




THIS AGREEMENT, is made and effective as of the 18th day of November, 2019 by
and between Federated Investors, Inc. (including its successors and assigns, the
"Company"), a Pennsylvania corporation having its principal place of business in
Pittsburgh, Pennsylvania
 
A
N
D


__________________, an Employee of the Company or a Group Company (the
"Participant"). Capitalized terms used in this Agreement shall, unless
specifically defined herein, have the respective meanings given to such terms in
the UK Sub-Plan (the “UK Sub-Plan”) to the Federated Investors, Inc. Stock
Incentive Plan, as amended (the "Stock Incentive Plan").


WITNESSETH THAT:


WHEREAS, in order to provide incentives to Federated employees, the Company has
adopted the Stock Incentive Plan under which, among other things, Awards of
Class B Common Stock of the Company, no par value (the "Class B Common Stock"),
can be made to Employees; and


WHEREAS, the Company desires to have Participant continue in Federated’s employ
and to provide Participant with an incentive to put forth maximum effort for the
success of the business; and


WHEREAS, Participant holds a position of trust and confidence within Federated
(as hereafter defined), and Federated has entrusted and will continue to entrust
Participant with its trade secrets and confidential, proprietary business
information and knowledge about and relationships with Federated employees and
Federated Clients (as hereafter defined). Because such information and
relationships could be used by Federated’s competitors to gain an unfair
advantage against Federated, this Agreement and the Confidentiality Agreement
(as hereafter defined) contain noncompetition provisions to protect Federated’s
confidential information, employee and client relationships, and goodwill; and





--------------------------------------------------------------------------------






WHEREAS, subject to the terms and conditions hereafter set forth, by action of
the Board Committee, the Company hereby grants an Award of Class B Common Stock
to Participant.


NOW, THEREFORE, in consideration of the mutual covenants and representations
herein contained, and intending to be legally bound, the parties hereto agree as
follows:


ARTICLE I
Definitions


As used herein:


1.1    "Federated" shall mean Federated Investors, Inc. or any corporate parent,
affiliate, or direct or indirect subsidiary thereof (including any Group
Company), or any successor to Federated, for which Participant performs
services, regardless of whether this Agreement has been expressly assigned to
such corporate parent, affiliate, or direct or indirect subsidiary, or
successor.
1.2    "Federated Client" shall mean each client or customer of Federated which
Federated or any of its employees handled, serviced, or solicited at any time
during the Participant’s employment with Federated or, where such employment has
been terminated or has ceased, during the two (2) year period immediately
preceding such termination or cessation.
1.3    "Federated Services" shall mean any services the same as, similar to, or
in competition with the type of services offered by Federated at any time during
the Participant’s employment with Federated or, where such employment has been
terminated or has ceased, during the two (2) year period immediately preceding
such termination or cessation, including, without limitation, offering mutual
funds (which term includes for the purposes of this Agreement any investment
company, fund or collective investment scheme) for sale, providing investment
advice and/or investment management, providing administrative or distribution
services to mutual funds and/or providing retirement plan services, mutual fund
clearing services, or mutual fund account administration services; provided,
however, that, in the discretion of the Company exercised by notice to the
Participant, Federated Services may not include business lines abandoned by
Federated.
1.4    "Restriction Period" shall mean the period beginning on the date of this
Agreement and ending on (i) November 18, 2024 with respect to the Shares that
would be Vested Shares as of November 18, 2024 pursuant to Section 3.1 and (ii)
in the event of Participant’s Disability, November 18, 2024 with respect to the
Shares that would be Vested Shares pursuant to Section 3.2(b) and (iii) in the
event of the Participant’s death on or after November 18, 2022, the date of the
Participant’s death.
1.5    "Unvested Shares" shall mean all Shares other than Vested Shares.


-2-

--------------------------------------------------------------------------------




1.6    "Vested Shares" means Shares that have vested in accordance with
Section 3.1 or Section 3.2.


ARTICLE II
Grant of Restricted Stock


2.1    Subject to the conditions set forth in Section 2.2 hereof and the other
terms and conditions of this Agreement, the Company hereby grants, effective
November 18, 2019, to Participant an Award (the "2019 Award") to purchase Ten
Thousand (10,000) shares (the "Shares") of Class B Common Stock at a purchase
price of $3.00 per share (the "Purchase Price"). At the discretion of the
Company, certificates for the Shares may not be issued. In lieu of certificates,
the Company will establish a book entry account for the Shares in the name of
the Participant with the Company's transfer agent and registrar for the Class B
Common Stock.


2.2    Notwithstanding Section 2.1 or any other provision of this Agreement to
the contrary, this Agreement shall become effective only if Participant executes
and delivers to the Company two counterparts of this Agreement along with the
Purchase Price for the Shares by November 13, 2019, time being of the essence.
        

ARTICLE III
Terms of the Award


3.1    During the continuation of Participant's employment by Federated, the
2019 Award shall vest in Participant in accordance with the schedule of vesting
as follows:
        
Date
Portion Vested
Cumulative Percentage
November 18, 2024
100%
100% (restrictions lapse)



3.2    In the event of the Disability or death of Participant after the
effective date of this Agreement:


(a)     Prior to November 18, 2022, all Unvested Shares as of the date of such
Disability or death shall be forfeited and sold back to the Company in
accordance with Section 3.3 below.


(b)     On or after November 18, 2022, all Shares not then Vested Shares as of
the date of such Disability or death shall become Vested Shares upon such
Disability or death. The Restriction Period shall end on the date of
Participant's death, or in the case of Participant’s Disability, the Restriction
Period shall end on November 18, 2024.




-3-

--------------------------------------------------------------------------------




(c)     For purposes of this Agreement, "Disability" shall be deemed to have
occurred as of the first day following Participant's termination of employment
by Federated as a result of a mental or physical condition that prevents
Participant from engaging in the principal duties of Participant's employment
with Federated as determined in accordance with the Rules and Regulations
Establishing Formal Review Procedures under the Stock Incentive Plan.


3.3    Upon the termination or cessation of Participant's employment with
Federated for any reason whatsoever, including an involuntary termination
without cause, Participant shall immediately sell to the Company, and the
Company shall purchase from Participant, all Shares that are Unvested Shares as
of the date of termination or cessation of employment, in each case at the
Purchase Price per Share.


3.4    Participant acknowledges that Participant has previously entered into
(whether as part of Participant’s contract of employment or by separate
agreement) or simultaneously herewith is entering into an "Agreement Regarding
Confidential Information" with Federated (the "Confidentiality Agreement").
Participant acknowledges that Federated would not enter into this Agreement
without the Confidentiality Agreement. In the event that, during the course of
Participant's employment with Federated, Participant shall (i) engage in
"competition" with Federated as defined but excluding the temporal limitations
contained in Section 3.6 of this Agreement or (ii) shall breach any provision of
the Confidentiality Agreement, then Participant shall immediately sell to the
Company and the Company shall purchase from Participant, at the Purchase Price
per Share, all Shares, whether Vested Shares or Unvested Shares, then owned by
the Participant. If Participant chooses to engage in competition with Federated
as defined above or chooses to breach the Confidentiality Agreement, Participant
will knowingly be forfeiting Participant’s 2019 Award, whether Vested Shares or
Unvested Shares, granted under this Agreement and will have considered the loss
of such a potential benefit in Participant's decision to engage in competition
with Federated or to breach the Confidentiality Agreement. In the event of a
breach of the Confidentiality Agreement, Federated also shall have the rights
and remedies provided under that agreement.


3.5    Participant acknowledges that in the event that Participant engages in
competition with Federated as defined and within the temporal limitations
contained in Section 3.6 of this Agreement, then Federated shall be entitled, in
addition to any other remedies and damages available, to an injunction to
restrain such breach or threatened breach thereof by Participant, Participant’s
partners, agents, servants, employers, and employees, and any other persons
acting for or with Participant. Participant further agrees that any corporate
parent, direct or indirect subsidiary, affiliate, or successor of Federated for
which Participant performs services may enforce this Agreement without need for
any assignment of this Agreement.


3.6    Participant shall be deemed to have engaged in "competition" with
Federated in the event that, during the period of Participant's employment by
Federated and thereafter until twelve (12) months after the last date for which
compensation (including any pay beyond the last day actively worked, if any) is
received by Participant from Federated, Participant, directly or indirectly, in
any capacity whatsoever (either as an employee, officer, director, stockholder,
proprietor, partner, joint venturer, consultant or otherwise for any person


-4-

--------------------------------------------------------------------------------




other than Federated) (i) solicits, contacts, calls upon, communicates with, or
attempts to communicate with any Federated Client for the purpose of providing
Federated Services to such Federated Client or (ii) sells any Federated Services
to any Federated Client. Notwithstanding the foregoing, Participant's ownership
of not more than five percent (5%) of the total shares of all classes of stock
of any publicly-held corporation or other business organization shall not
constitute Participant's competition with the Company or any Subsidiary
hereunder. Further, for the avoidance of doubt, nothing in this Agreement or the
Confidentiality Agreement prevents reporting (or receiving financial awards from
the government resulting from reporting) possible violations of federal law or
regulation to any governmental agency or entity, or making other disclosures,
protected under the whistleblower provisions of federal law or regulation (or
similar foreign law), including, without limitation, good faith disclosure on a
confidential basis of Confidential Information (as defined in the
Confidentiality Agreement) constituting “Trade Secrets” as defined in 18 U.S.C.
§ 1839 (or similar foreign law), and so long as such disclosures are consistent
with 18 U.S.C. § 1833 (or similar foreign law).


3.7    Participant hereby acknowledges and agrees that:
(a)    This Agreement and the Confidentiality Agreement are necessary for the
protection of the legitimate business interests of Federated;
(b)    The restrictions contained in this Agreement and the Confidentiality
Agreement regarding scope, length of term and types of activities restricted are
reasonable;
(c)    Participant has received adequate and valuable consideration for entering
into this Agreement and the Confidentiality Agreement;
(d)    Participant’s covenants in Sections 3.4 to 3.7 of this Agreement and
those in the Confidentiality Agreement shall be construed as independent of any
other provisions and the existence of any claim or cause of action Participant
may have against Federated, whether predicated on this Agreement or not, shall
not constitute a defense to the enforcement by Federated of these covenants;
(e)    Neither this Agreement nor the Confidentiality Agreement prevents
Participant from earning a livelihood after termination or cessation of
employment with Federated; and
(f)    Participant has an obligation to notify prospective employers of the
covenants in Sections 3.4 to 3.7 of this Agreement and of those in the
Confidentiality Agreement.


ARTICLE IV
Withholding Taxes; Section 431 Election


4.1    The Company shall have the authority to withhold, or to require a
Participant to remit to the Company, prior to issuance or delivery of any Shares
or the removal of any stop order or transfer restrictions on the Shares or any
restrictive legends on the Certificates


-5-

--------------------------------------------------------------------------------




representing the Shares hereunder, an amount in cash sufficient to satisfy
minimum federal, state and local tax withholding requirements and/or any UK Tax
Liability associated with the 2019 Award (each a "Withholding Obligation").
Notwithstanding any other provision of this Agreement to the contrary, including
but not limited to Section 5.1 hereof, in the event of any minimum federal,
state or local tax or UK Tax Liability Withholding Obligation (other than
pursuant to an election under Section 431(1) as described in Section 4.2 below),
the Company has the right to permit the Participant to sell, or to have sold on
Participant's behalf, Shares, to a third party, in an amount and under such
terms and conditions as the Company shall establish in its sole discretion.
Additionally, the Company, in its sole discretion, shall have the right to
withhold from the Participant Shares with a Fair Market Value (as defined in the
Stock Incentive Plan) equal to the Company's minimum federal, state and local
tax withholding requirements and/or equal to the amount of the UK Tax Liability
associated with the 2019 Award. For this purpose, Fair Market Value shall be
determined as of the day that the Withholding Obligation arises.


4.2    The Participant acknowledges that (a) the Participant has been informed
of the availability of making an election in accordance with Section 431(1) of
the Income Tax (Earnings and Pensions) Act 2003; and (b) that such election must
be made within fourteen (14) days of the date on which the Participant acquires
Shares pursuant to the 2019 Award. The form of the Section 431(1) election the
Participant may elect to make is set out in Exhibit A to this 2019 Restricted
Stock Award Agreement.


ARTICLE V
Restrictions on Transfer
5.1    Participant hereby acknowledges that none of the Shares, whether Vested
Shares or Unvested Shares, may be sold, exchanged, assigned, transferred,
pledged, hypothecated, gifted or otherwise disposed of (collectively, "disposed
of") until the expiration of the Restriction Period applicable to those Shares
and the payment of any minimum withholding tax. Participant further acknowledges
that there may be a period of administrative delay between the date on which the
Restriction Period expires and the date on which the Shares may be disposed of
by the Participant. The Board Committee may, in its sole discretion, permit the
Shares to be transferred to a "family member" as defined in and pursuant to the
terms and conditions set forth in Section A.1.a.5 of the General Instructions to
Form S-8 promulgated under the Securities Act of 1933, as amended, as such
provision may be amended from time to time under terms and conditions as may be
determined by the Human Resources Department.


5.2    Participant shall not dispose of the Shares acquired, or any portion
thereof, at any time, unless Participant shall comply with the Securities Act of
1933, as amended, and the regulations of the Securities and Exchange Commission
thereunder, any other applicable securities law, and the terms of this
Agreement, the Stock Incentive Plan and the UK Sub-Plan. Participant further
agrees that the Company may direct its transfer agent to refuse to register the
transfer of any Shares underlying the 2019 Award which, in the opinion of the
Company's counsel, constitutes a violation of any applicable securities laws
then in effect or the terms of this Agreement.


-6-

--------------------------------------------------------------------------------






5.3    Any certificate representing the Shares issued during the Restriction
Period shall, unless the Board Committee determines otherwise, bear a legend
substantially as follows:


"The sale or other transfer of the shares of stock represented by this
certificate is subject to certain restrictions set forth in the Federated
Investors, Inc. Stock Incentive Plan, administrative rules adopted pursuant to
such Plan and a Restricted Stock Award Agreement between the registered owner
and Federated Investors, Inc. A copy of the Plan, such rules and such agreement
may be obtained from the Secretary of Federated Investors, Inc."


The Participant further acknowledges and understands that the certificates
representing the Shares issued hereunder may bear such additional legend or
legends as the Company deems appropriate in order to assure compliance with
applicable securities laws.


Any book entry for the Shares will be restricted and subject to stop orders
during the Restriction Period.


5.4    If certificates representing the Shares underlying the 2019 Award are
issued during the Restriction Period, they shall be retained in custody by the
Company. Within a reasonable time after Vested Shares may be disposed of by the
Participant in accordance with Section 5.1 hereof, all restrictions or stop
orders applicable to the Shares shall be removed and, in the event that
certificates have been issued, legends shall be removed upon the Participant's
written request to the transfer agent.


ARTICLE VI
Miscellaneous
6.1    In the event of any change or changes in the outstanding Class B Common
Stock of the Company by reason of any stock dividend, recapitalization,
reorganization, merger, consolidation, splitup, combination or exchange of
shares, or any similar change affecting the Class B Common Stock, any of which
takes effect after the effective date of this Agreement, then in any such event
the number and kind of shares subject to the 2019 Award, the Purchase Price and
any other similar provisions, shall be equitably adjusted consistent with such
change in such manner as the Board Committee, in its discretion, may deem
appropriate to prevent dilution or enlargement of the rights granted to
Participant hereunder. Any adjustment so made shall be final and binding upon
Participant and all other interested parties.


6.2    Whenever the word "Participant" is used in any provision of this
Agreement under circumstances where the provision should logically be construed
to apply to the Participant’s Personal Representatives, the word "Participant"
shall be deemed to include the Participant’s Personal Representatives.




-7-

--------------------------------------------------------------------------------




6.3    After the effective date of this Agreement: (a) the Participant shall be
entitled to vote the Shares, whether Vested Shares or Unvested Shares, on all
matters presented to the holders of Class B Common Stock of the Company and (b)
the Shares, whether Vested Shares or Unvested Shares, shall be deemed to be
issued and outstanding for all purposes, including, without limitation, the
payment of dividends and distributions and any determination of any
stockholder's or stockholders' percentage equity interest in the Company.


6.4    Nothing in this Agreement or the Stock Incentive Plan (including the UK
Sub-Plan) shall confer upon Participant any right to continue in the employ of
Federated or shall affect the right of Federated to terminate the employment of
Participant with or without cause. Nothing in this Agreement or the Stock
Incentive Plan (including the UK Sub-Plan) shall affect the rights and
obligations of the Participant under the terms of the Participant’s office or
employment with Federated or any Group Company. The Participant waives any and
all rights to compensation or damages in consequences of the termination of the
Participant’s office or employment for any reason whatsoever (whether or not
such termination is wrongful or unfair) insofar as those rights arise or may
arise from the Participant ceasing to have rights under the 2019 Award as a
result of such termination. The grant of the 2019 Award does not imply that any
further Award will be granted or that the Participant has any right to receive
any further Award under the Stock Incentive Plan (including the UK Sub-Plan).


6.5    The 2019 Award received by Participant pursuant to this Agreement shall
not be considered compensation for purposes of any pension or retirement plan,
insurance plan or any other employee benefit plan of the Company unless
otherwise provided in such plan.


6.6    Every notice or other communication relating to this Agreement shall be
in writing and shall be mailed or delivered to the party for whom it is intended
at such address as may from time to time be designated by it in a notice mailed
or delivered to the other party as herein provided; provided, however, that
unless and until some other address be so designated, all notices or
communications by Participant to the Company shall be mailed or delivered to the
Secretary of the Company at its office at Federated Investors Tower, 1001
Liberty Avenue, Pittsburgh, Pennsylvania 15222, and all notices or
communications by the Company to Participant may be given to Participant
personally or may be mailed to the Participant.


6.7    This Agreement and its validity, interpretation, performance and
enforcement shall be governed by the laws of the Commonwealth of Pennsylvania.


6.8    The 2019 Award shall be subject to the terms and conditions set forth in
the Stock Incentive Plan (including the UK Sub-Plan), and in the event of any
conflict between the provisions of this Agreement and those of the Stock
Incentive Plan (including the UK Sub-Plan), the Stock Incentive Plan (including
the UK Sub-Plan) provisions shall govern.


6.9    This Agreement will be binding upon and inure to the benefit of
Participant's heirs and representatives and the assigns and successors of the
Company and may be assigned by the Company to any third party, but neither this
Agreement nor any rights hereunder will be assignable or otherwise subject to
hypothecation by Participant.


-8-

--------------------------------------------------------------------------------






6.10    Except as stated hereafter, this Agreement represents the entire
agreement of the parties with respect to the subject matter hereof. To the
extent Participant has entered into an agreement with Federated that contains
provisions pertaining to non-competition or non-solicitation of clients,
non-solicitation or non-hiring of employees and/or non-disclosure or non-use of
confidential information, including but not limited to the Confidentiality
Agreement, the terms of this Agreement shall not supersede, but shall be in
addition to, any other such agreement. This Agreement may be amended or
terminated at any time by written agreement of the parties hereto.
Notwithstanding the foregoing or any provision of this Agreement to the
contrary, the Company may at any time (without the consent of the Participant)
modify, amend or terminate any or all of the provisions of this Agreement to the
extent necessary to conform the provisions of this Agreement with Section 409A
of the Code and the regulations promulgated thereunder ("Section 409A") or an
exception thereto.


6.11    Whenever possible, each provision in this Agreement will be interpreted
in such manner as to be effective and valid under applicable law, but if any
provision of this Agreement will be held to be prohibited by or invalid under
applicable law, then (a) such provisions will be deemed amended to accomplish
the objectives of the provisions as originally written to the fullest extent
permitted by law and (b) all other provisions of this Agreement will remain in
full force and effect.


6.12    Any dispute or litigation arising out of or relating to this Agreement
will be resolved in the courts of Allegheny County or the Western District of
Pennsylvania and Participant hereby consents to jurisdiction in Pennsylvania.


6.13    No rule of strict construction will be implied against the Company, or
any other person in the interpretation of any of the terms of this Agreement or
any rule or procedure established by the Board Committee.


6.14    Participant irrevocably agrees to the terms of Section 14 of the Stock
Incentive Plan (including the UK Sub-Plan) (Operation of Malus and Clawback),
and agrees and acknowledges that this 2019 Restricted Stock Award Agreement
constitutes an acceptance notice for the purposes of Section 14.9 of the Stock
Incentive Plan as modified by the UK Sub-Plan.


6.15    Participant agrees, upon demand of the Company, to do all acts and
execute, deliver and perform all additional documents, instruments and
agreements that may be required by the Company to implement the provisions and
purposes of this Agreement.


6.16    The Participant hereby grants to the Company an irrevocable power of
attorney and declares that the Company shall be the attorney-in-fact to act for
and on behalf of the Participant, to act in Participant's name, place and stead,
in connection with (i) any and all transfers of Shares, whether Vested Shares or
Unvested Shares, to the Company pursuant to this Agreement, including pursuant
to Sections 3.3, 3.4 and 4.1 hereof, or (ii) any sale of Vested Shares to a
third party pursuant to Section 4.1 hereof, or (iii) any transfers of Shares,
whether


-9-

--------------------------------------------------------------------------------




Vested Shares or Unvested Shares as the Board Committee may require to be made
pursuant to Section 14 of the Stock Incentive Plan (including the UK Sub-Plan).


6.17    The 2019 Award is intended to be excepted from coverage under
Section 409A and shall be interpreted and construed accordingly. The Company
may, in its sole discretion and without the Participant's consent, modify or
amend the terms of this 2019 Award, impose conditions on the timing and
effectiveness of the issuance of the Shares, or take any other action it deems
necessary or advisable to cause this 2019 Award to be excepted from Section 409A
(or to comply therewith to the extent that Company determines it is not
excepted). Notwithstanding the foregoing, Participant recognizes and
acknowledges that Section 409A may impose upon the Participant certain taxes or
interest charges for which the Participant is and shall remain solely
responsible.










THE REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK






-10-

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have executed this Agreement to be
effective as of the day and year first above written.


FEDERATED INVESTORS, INC.




By ___________________________
Chief Financial Officer    
                        


PARTICIPANT




                                                                      


Print Name:____________________






-11-

--------------------------------------------------------------------------------





Exhibit A to the 2019 Restricted Stock Award Agreement


Joint Election under s431 ITEPA 2003 for full or partial disapplication of
Chapter 2 Income Tax (Earnings and Pensions) Act 2003


One Part Election


1.
Between



the Employee                         [insert name of employee]
whose National Insurance Number is         [insert NINO]
and
the Company (who is the Employee's employer)     [insert name of company]
of Company Registration Number            [insert CRN]


2.
Purpose of Election



This joint election is made pursuant to section 431(1) or 431(2) Income Tax
(Earnings and Pensions) Act 2003 (ITEPA) and applies where employment-related
securities, which are restricted securities by reason of section 423 ITEPA, are
acquired.


The effect of an election under section 431(1) is that, for the relevant Income
Tax and NIC purposes, the employment-related securities and their market value
will be treated as if they were not restricted securities and that sections 425
to 430 ITEPA do not apply. An election under section 431(2) will ignore one or
more of the restrictions in computing the charge on acquisition. Additional
Income Tax will be payable (with PAYE and NIC where the securities are Readily
Convertible Assets).



--------------------------------------------------------------------------------

Should the value of the securities fall following the acquisition, it is
possible that Income Tax/NIC that would have arisen because of any future
chargeable event (in the absence of an election) would have been less than the
Income Tax/NIC due by reason of this election. Should this be the case, there is
no Income Tax/NIC relief available under Part 7 of ITEPA 2003; nor is it
available if the securities acquired are subsequently transferred, forfeited or
revert to the original owner.

--------------------------------------------------------------------------------



3.
Application



This joint election is made not later than 14 days after the date of acquisition
of the securities by the employee and applies to:


-12-

--------------------------------------------------------------------------------






Number of securities
10,000
 
Description of securities
Class B Common Stock
 
Name of issuer of securities
Federated Investors, Inc.
 

To be acquired by the Employee on or after 18th day of November, 2019 under the
terms of UK Sub-Plan to the Federated Investors, Inc. Stock Incentive Plan


4.
Extent of Application



This election disapplies all restrictions attaching to the securities, pursuant
to section 431(1) ITEPA.


5.
Declaration



This election will become irrevocable upon the later of its signing or the
acquisition of employment-related securities to which this election applies.


In signing this joint election, we agree to be bound by its terms as stated
above.






………………………………………..
…./…./……….
 
Signature (Employee)
Date
 
 
 
 
 
 
 
………………………………………..
…./…./……….
 
Signature (for and on behalf of the Company)
Date
 
 
 
 
 
 
 
 
 
 
………………………………………..
 
 
Position in company
 
 
 
 
 





-13-